Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11, 13-17 and 20 are pending and are presented for this examination.  Claims 1, 8, 13 and 16 are amended.  Claims 12 and 18-19 are cancelled.
Status of Previous Rejections
              112 2nd paragraph rejection of claims 16 and 18-20 are withdrawn in view of amendment of claims 16, 18-19.  
102 rejections of claims 1-3, 5 and 10 over Sugao are maintained.
102/103 rejection of claims 1-2 over Usui are maintained. 
103 rejection of claims 4, 6-7 and 11 over Sugao are maintained.
103 rejection of claim 8 over Usui/Sugao in view of Hong are maintained.
103 rejection of claims 9-11 over Usui in view of Horner are maintained.
103 rejections of claim 13 over Hong in view of Suguo/Usui are maintained.
103 rejection of claims 14-15 over Hong in view of Usui/Sugo and Admitted prior art are maintained.
New grounds of rejection are made to reject amended independent claim 16  as well as dependent claims 17 and 20 in view of amendment and scope change of independent claim 16. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation
	Instant claim 1 required recrystallization layer is interpreted as “a diffusion layer” or “an alloy layer” as a result of heating treating the pipe base material and the copper plating layer at 850-1083 C in view of applicant’s instant application and instant claims 12, 16 and 18.   Hence, if prior art discloses same heat treating a stainless steel pipe base material having an austenite type matrix structure and a copper plating layer at 850-1083 oC,  prior art is expected to have claimed recrystallization layer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the refrigerant pipe" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
	Amended independent claim 16 is now directed to a method of manufacturing a copper alloy stainless pipe, not a method of manufacturing an air conditioner.  Hence, independent claim 16 has changed the scope such that it no longer requires the air conditioner structure.
	Regarding third and fourth wherein clauses in amended independent claims 1, 13 and 16, they are interpreted as conditional limitations due to conditional terms “when” are used in both wherein clauses.
	Instant claim 17 depends on claim 16.  However, claimed wherein clause of claim 17 is directed to how the claimed copper alloy stainless pipe is used.  How the claimed copper alloy stainless pipe is used is outside scope of independent claim 16 which is directed to a process of making the claimed copper alloy stainless pipe.  Hence, instant claim 17 is not given patentable distinction over prior at.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugao (US 6,135,160).
As for claim 1, it is noted instant claim is amended to require “wherein the recrystallization layer is formed by performing heat treatment in a state in which the copper plating layer is disposed on the pipe base material,wherein the stainless steel has an austenite matrix structure or a ferrite matrix structure,wherein the heat treating temperature is 850°C to 1,083°C when the pipe base material is composed of stainless steel having an austenite matrix structure, and wherein the heat treating temperature is 800°C to 900°C when the pipe base material is composed of stainless steel having a ferrite matrix structure.
Sugao discloses instant claimed copper alloy stainless pipe (Figure 1 and Col 4 lines 39-55) as follows:
A double wound stainless steel pipe with inside wall 1-1 and outside wall 1-2

A Cu-brazing material layer 1-3 disposed on an outer surface of the double wound stainless steel pipe

A diffused layer 1-4 formed between the double wound stainless steel pipe and Cu-brazing material layer 1-3.

Since Sugao expressly discloses a solid solution is formed between the components of Cu-brazing material and the diffused main constituents (Cr, Ni and Fe) of SUS stainless material of the double wound pipe, (Col 2 lines 20-25) instant claimed intermetallic compound is expected. 
Regarding instant amendment first wherein clause,  it should be noted how the recrystallization layer is formed by heat treating at different temperature ranges is product by process limitations in a product claim.
According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any structural and/or functional limitation and characteristic on the claimed product.  
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.   In the instant case, Sugao discloses a substantially similar product as required by instant claim as indicated above.   Hence, 102 rejection is proper.
Regarding instant amendment second wherein clause, Sugao expressly discloses the stainless steel of his invention include austenite base or ferrite base.  (Col1 1 line 66 bridging Col 2 lines 1-2)
Regarding instant amendment third and fourth wherein clause,  Sugao expressly disclose applying heating temperature from 1083-1200 C to melt the Cu as the brazing material and the diffusion of the molten brazing material into the wall such that a diffused layer 1-4 is formed.  Sugao’s Example 1 discloses SUS 304I (i.e. austenite matrix structure) is heated treated from 1100-1200 C. 
 Hence, Sugao discloses a substantially similar heat treatment temperature when the stainless steel is austenite matrix structure as required by claimed third wherein clause.  Since Sugao meets instant claimed third wherein clause, claimed fourth wherein clause is considered conditional limitations due to conditional term “when”.   Hence, 103 rejection is also proper.
	As for claim 2, the fact a solid solution is formed between the components of Cu-brazing material and the diffused main constituents (Cr, Ni and Fe) of SUS stainless material of the double wound pipe suggests instant claimed intermetallic compound.
	As for claim 3,  Sugao expressly discloses the main constituents (Cr, Ni and Fe) diffused from the base material side (i.e. the double wound stainless steel pipe). (Col 2 line 32)  Hence, term “diffused” suggests weight% Cr, Fe and Ni decreases in a direction from the base material side toward the Cu brazing layer.
	As for claim 5,  in view of Cu brazing material diffuses from the walls of the multi-wound pipe into the stainless steel sheet base material is to increase the bonding force of the  Cu-brazing material and the stainless steel sheet (Col 2 line 3-10) suggests a weigtht % of Cu in the diffused layer decreases from the Cu-brazing layer towards the base material.  Hence, it means weight% of Cu increases from base material toward the Cu brazing layer.
As for claim 10, Table 1 (Col 5 line 35-45) Depth of Diffused layer between 5-10 micron meets instant claimed 3-30 microns.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Usui (JPS5337125A).
	As for claim 1, Usui discloses an improved coated austenitic stainless steel pipe having a copper electroplated coating with a thickness of 3 micron or more on the outer peripheral surface of the steel pipe.   Hence, instant claimed a pipe base material composed of stainless steel and a copper plating layer are met.  
	Although Usui does not expressly disclose instant claimed recrystallization layer and instant claimed stainless steel pipe is copper alloy, they are both resulting effect of heating the copper electroplating coating at 1010 oC or higher and lower than the melting point of copper (1083C) such as at heating temperature of 1075 oC for 2 minutes.  (Page 2 the ninth line from the bottom).   Such heating temperature meets instant claim 1 required regarding how the recrystallization layer is formed by performing heat treatment.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
	As for claim 2, Usui expressly disclose stainless steel material is SUS27 which is equivalent to AISI 3040.  AISI 3040 is a widely used austenitic Cr-Ni stainless steel.  Hence, the intermetallic compound comprises Cr and Ni and Fe are expected.  Since coating is Cu, instant claimed intermetallic compound comprises Cu is also expected due to Cu is alloyed to the peripheral outer surface of the stainless steel pipe by heating treatment. 
Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Usui (JPS5337125A).
Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Usui.
As for claim 16, instant claim 16 is amended from a process of manufacturing an air conditioner to a process of manufacturing a copper alloy stainless pipe.
Usui discloses a similar process of manufacturing the copper alloy stainless pipe comprising:
electroplating the stainless steel base material with copper and heating treating the electroplated copper film and the stainless steel pipe base material at 1075 oC for 2 minutes, hence meeting instant claim required 850-1083 oC.
Usui expressly disclose stainless steel material is SUS27 which is equivalent to AISI 3040.  AISI 3040 is a widely used austenitic Cr-Ni stainless steel.   Hence, instant claim required austenite matrix structure is met.
As for claim 17, instant claimed wherein clause is directed to how the copper-alloy stainless pipe is used which is outside scope of independent claim 16 directed to a process of making the copper alloy stainless pipe according to claim interpretation above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6-7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugao.
As for claims 4 and 6, it would have been obvious to one skill in the art that the diffusion of Cu brazing material into the base material is uniformly diffused such that linear diffusion occurs for uniform diffusion.
As for claim 7, Sugao discloses less than 0.5 micron as Depth of diffused layer in Table 1 (Col 5 lines 35-45), hence overlapping instant claimed 0.18-0.22 microns.
As for claim 11, Table 1 disclosed Depth of diffused layer 0.5 to less than 5 microns overlaps instant claimed 3-5 microns.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Usui in view of Hong (WO2017171178A1).
	As for claim 8, Usui expressly disclose stainless steel material is SUS27 which is equivalent to AISI 3040.  AISI 3040 is widely used austenitic 18%Cr and 9%Ni stainless steel.
	Hong further discloses instant claimed elemental stainless steel compositions ranges are well known in the art as stainless steel pipe material used in a system such as an air conditioner. (paragraph [0036])
	Hence, it would have been obvious to on skilled in the art, at the time the invention is made to use Hong’s austenitic stainless steel composition, as stainless steel pipe material of Usui when Usui’s stainless steel pipe is desired to be used in a system such as an air conditioner.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sugao in view of Hong (WO2017171178A1).
	As for claim 8, Sugao discloses SUS304 as stainless steel base material (Col 1 last line) but SUS304 does not comprise presence of Cu as claimed.
	Hong discloses instant claimed stainless steel compositions would have been obvious for the reason set forth in rejection of claim 8 above.
Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Usui in view of Horner (NPL document “Cyanide copper plating”).
As for claim 9, Usui’s copper plating layer is electroplated from acid sulfate plating solution.  (English translation Page 2 starting line 65) 
It is noted Usui does not disclose use of copper cyanide or copper sulfate as copper plating solution.
Horner discloses electroplated copper from cyanide-based plating solutions has long been used to plate on a wide variety of base metals alloys.  The advantage of using cyanide-based plating solution over acid copper plating solution is that its ability to adhere well to these alloys.  (Page 1 Col 1 paragraph 1) Horner expressly discloses poor adhesion of acid copper plating solution on steel. (Page 1 Col 2 paragraph 5 under the section of Cyanide or Acid).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to substitute copper acid plating solution with copper cyanide plating solution as disclosed by Horner, in the copper-alloy stainless pipe of Usui for the benefit of better adhesion of copper plating on steel surface.
As for claims 10-11, Usui disclose the thickness of the copper plating layer is 9 microns. (Page 2 the third line from the bottom)
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (WO2017171178A1) in view of Usui.
As for claim 13, Hong discloses a system (Figure 8) such as an air conditioner (100) includes a compressor 111, an outdoor unit 110 including a suction pipe and a discharge pipes 131, 132, 133, 134 connected to an inlet and outlet side of the compressor 111, and an indoor unit (120) connected to the outdoor unit 110, where the suction pipe or discharge pipes 131, 132, 133, 134 comprises stainless steel pipe (410’ in Figure 12) welded to a copper pipe 411’ and 412’.
Hong does not disclose the stainless steel pipe is a copper-alloy stainless steel pipe.
Usui discloses instant claimed copper-alloy stainless steel pipe is well known as indicated in rejection of claim 1 above.   
Regarding amendment of claim 13, Usui suggests instant claim amendment as indicated in rejection of claim 1 above over Usui.
It should be noted instant claimed copper-alloy stainless steel pipe used in the system such as an air conditioner is merely a “new” use of a known material.
Hong expressly discloses pipe used in air conditioner are typically formed not only in a linear shape but also in a curved shape. (paragraph [0010])  Hence, workability of the stainless steel pipe are well known material requirement.
Usui expressly discloses his copper alloyed stainless steel pipe is widely used due to its excellent workability and rust resistance. (Page 1 paragraph [0002])
Thus, based on the well-known material requirement for stainless steel pipe used in a system such as air conditioner, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it would have been obvious to one skill in the art, at the time the invention is made to apply copper alloy stainless steel pipe of Usui, as suction pipes or discharge pipes used in the air conditioner of Hong with expected success.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (WO2017171178A1) in view of Sugao.
As for claim 13, instant claims are rejected for the same set forth in rejections of claims 13, 16 above over Hong in view of Usui.
That is, claimed copper-alloy stainless steel pipe used in the system such as an air conditioner is merely a “new” use of a known material.
Regarding amendment of claim 13, they are rejected for the same reason set forth in rejection of claim 1 above over Sugao.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply copper alloy stainless steel pipe of Sugao, as suction pipes or discharge pipes used in the air conditioner of Hong with expected success.
Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (WO2017171178A1) in view of Usui as applied to claimed 13, and further in view of Admitted prior art.
As for claim 14-15, neither Hong nor Usui discloses instant claimed wherein clause.
Applicant discloses instant claimed welding portion and how the stainless steel pipe is bonded to an inside surface of the copper pipe is well known in the art. (paragraph [0013])   Instant claim 15 required filler metal is a well known welding process of a steel as steel is usually welded using a filler alloy which has similar melting point and alloy composition of the base metal.
        	Hence, it would have been obvious to one skill in the art, at the time the invention is made to use a copper connector to weld the stainless steel pipe to the copper pipe as well known technique, in the air conditioner of Hong in view of Usui with expected success.’
Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong (WO2017171178A1) in view of Sugao as applied to claim 13, and further in view of Admitted prior art.
As for claims 14-15, they are rejected for the same reason set forth in the rejections of claims 14-15 above.
Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Sugao (US 6,135,160).
As for claim 16, instant claim 16 is amended from a process of manufacturing an air conditioner to a process of manufacturing a copper alloy stainless pipe.
Sugao discloses a Cu-brazing material layer 1-3 disposed on an outer surface of the double wound stainless steel pipe, hence plating step is expected.
Sugao expressly discloses the stainless steel of his invention include austenite base or ferrite base.  (Col1 1 line 66 bridging Col 2 lines 1-2).  Hence, instant amended second wherein clause is met.
Sugao expressly discloses applying heating temperature from 1083-1200 oC to melt the Cu as the brazing material and the diffusion of the molten brazing material into the wall such that a diffused layer 1-4 is formed.  Sugao’s Example 1 discloses SUS 304I (i.e. austenite matrix structure) is heated treated from 1100-1200 oC.   Hence, Sugao suggests instant claimed recrystallization process by performing similar or close to instant claimed heat treatment temperature when the stainless steel is austenite or ferrite matrix structure.   Hence, instant amended first, third wherein clauses are met.  In view of Sugao meets third wherein clause, fourth wherein clause is conditional due to conditional term “when.
As for claim 17, instant claimed wherein clause is directed to how the copper-alloy stainless pipe is used while independent claim 16 is directed to a process of making the copper alloy stainless pipe.  Hence, how the copper alloy stainless pipe is used is considered outside scope of claim 16 which instant claim depends on according to claim interpretation above.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Sugao (US 6,135,160) in view of Yu (NPL document “Effect of solution treatment conditions on the sensitization of austenitic stainless steel”).
	As for claim 20, Sugao discloses a heating treatment time of 2-15 seconds but does not disclose instant claimed 10-20 minutes.
	Yu discloses the effect of solution treatment condition such as temperature and time on the sensitization of austenitic stainless steel.
	Figure 1 illustrates the effect of solution treatment time ranging from 15 minutes to 2h, degree of sensitization (DOS) decreased from 35.1 to 17.7%.  Figure 3 further illustrates intergranular corrosion (IGC) was reduced as the time was prolonged from 15 minutes to 2 hr. 
	Hence, it would have been obvious to one skill in the art to prolong heat treatment time of Sugao to 15 minutes as suggested by Yu, in the process of Sugao for reducing intergranular corrosion and degree of sensitization.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Usui in view of Yu (NPL document “Effect of solution treatment conditions on the sensitization of austenitic stainless steel”).
	As for claim 20, instant claim is rejected for the same reason set forth in the rejection of claim 20 above over Sugao in view of Yu.
Response to Argument
	In response to applicant’s argument on 05/24/2022 that claims 19-20 would be allowable if rewritten in independent form and since independent claim 16 is amended to incorporate all the feature of allowable claim 19 and hence claim 16 is in condition for allowance, argument is not persuasive for the following reasons:
First, scope of claim 16 has changed from process of manufacturing air conditioner to process of manufacturing copper alloy stainless pipe.  Hence, new grounds of rejections are made to reject amended independent claim 16.
 Second, amendment of claim 16 is not identical to limitations of allowable subject matter of claim 19.   That is, claim 16 amendment are broader than all the limitations of claim 19.  In particular, amended claim 16 requires structure of stainless pipe can be either austenite or ferrite while claim 19 merely recites heat treatment temperature when the steel is ferrite.
Hence, in view of new ground of rejection is made to amended independent claim 16, dependent claim 20 is now rejected over new art.
	In response to argument that since independent claims 1 and 13 have incorporate limitation of allowable subject matter of claim 19 and hence claims 1 and 13 should be in condition for allowance, argument is not persuasive because previously indicated allowable subject matter of claims 19-20 are merely dependent upon independent claim 16, not independent claims 1 and 13.
	In response to argument that none of cited art discloses allowable subject matter of claim 19, argument is moot since claim 19 is cancelled.   Second, cancelled claim 19 recited wherein clause is conditional limitation due to conditional term “when.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733